Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims have overcome the double patent rejection of 3/22/2020 as such, the rejection is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 2-21 are allowed.
Claims 2, 14 and 21: In view of the limitations the prior art does not explicitly describe or reasonable suggest alone or in combination a first actuator; first elongate member defining a longitudinal axis and being supported for rotation about the longitudinal axis thereof, the first elongate member operatively coupled to the first actuator such that actuation of the first actuator rotates the first elongate member about [[a]]the first longitudinal axis thereof; a first sleeve disposed about the first elongate member such that rotation of the first elongate member about the first longitudinal axis translates the first sleeve along the first longitudinal axis and along a length of the first elongate member.
The prior art made of record “Isoda US 2016/0135914” in form 892 and 1449, discloses a medical manipulator comprising a distal end side and a proximal end side, comprising a distal unit including an end effector on the distal end side, a joint assembly located on a proximal end side of the end effector and a first power transmission assembly for transmission in a longitudinal direction of a linear motion force for actuation of the end effector or the joint assembly, and a proximal unit including a driver on the proximal end side for generating power for actuating the end effector or the joint assembly and a second power transmission assembly for transmission of power generated from the driver to the distal end side. The distal unit includes a first linear motion force conversion mechanism linked to the first power transmission assembly to convert power from the second power transmission assembly to a linear motion force. 
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846